United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lemont, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0186
Issued: March 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 3, 2016 appellant, through counsel, filed a timely appeal from a
September 12, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a cervical spine condition
in the performance of duty on or about December 6, 2012.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are set forth below.
On June 16, 2013 appellant, then a retired letter carrier, claimed an occupational disease
(Form CA-2) alleging that he developed cervical radiculopathy on or before December 6, 2012
while performing his federal employment duties. He retired from federal employment on
April 1, 2013. Appellant attributed the claimed condition to repetitive neck and upper body
motion while delivering mail. In support of his claim, he submitted a March 6, 2013 report from
Dr. John Panozzo, an attending Board-certified family practitioner, diagnosing severe nerve
impingement at C4 and C6, with right-sided radicular pain and weakness.
OWCP informed appellant on August 19, 2013 that Dr. Panozzo’s opinion was
insufficient to meet his burden of proof to establish his claim. Appellant then submitted March
and April 2013 treatment notes from Dr. Asad A. Cheema, an attending Board-certified
anesthesiologist, diagnosing cervicalgia, degenerative cervical disc disease, and right C6
radiculopathy.
Appellant also submitted additional reports from Dr. Panozzo and
Dr. M. Kamran Khan, an osteopath, opining that repetitive motions on the job exacerbated
appellant’s cervical degenerative disc disease and increased his symptoms.
By decision dated October 4, 2013, OWCP denied appellants claim. It accepted that his
job duties required repetitive upper extremity and neck motions as alleged, but found that the
medical evidence of record was insufficient to establish causal relationship between those factors
and the claimed cervical condition. Appellant, through counsel, filed a request for a hearing on
October 24, 2013.
Following the hearing, held on March 31, 2014, appellant provided additional reports
from Dr. Khan and Dr. Panozzo, generally supporting his contention that repetitive neck and
upper extremity motions at work aggravated his cervical degenerative disc disease. By decision
dated May 9, 2014, a representative of OWCP’s Branch of Hearings and Review affirmed
OWCP’s October 4, 2013 decision denying the claim, finding that the additional medical
evidence submitted into the record failed to establish a causal relationship between his diagnosed
cervical condition and the accepted employment factors.
On June 2, 2014 appellant, through counsel, requested reconsideration and submitted a
May 19, 2014 report from Dr. Cheema, which noted that appellant “probably” had underlying
cervical disc disease. He opined that constant upper extremity motions on the job, as well as
twisting and turning his neck, aggravated underlying cervical degenerative disc disease to the
point of producing foraminal stenosis.
By decision dated September 3, 2014, OWCP reviewed the merits of the claim, but
denied modification of the hearing representative’s May 9, 2014 decision. Appellant then
appealed to the Board.

2

By decision dated March 9, 2015,3 the Board affirmed OWCP’s September 3, 2014
decision, finding that the medical evidence of record was insufficiently rationalized to establish
causal relationship between the diagnosed cervical degenerative disc disease and the implicated
factors of his federal employment. The Board noted that Dr. Cheema’s May 19, 2014 report was
speculative, as he opined that appellant “probably” had underlying cervical degenerative disc
disease.
On March 9, 2016 counsel requested reconsideration and submitted a February 23, 2016
report from Dr. Cheema. He asserted that this new report presented sufficient medical rationale
to establish causal relationship between accepted employment factors and the claimed cervical
spine condition.
In his report Dr. Cheema diagnosed “cervical degenerative disc disease with foraminal
stenosis causing radicular symptoms in the right upper extremity.” He explained that because
appellant’s cervical stenosis was “beyond the normal aging process,” it was “most likely caused
by repetitive movements (overuse) of the right upper extremity and neck.” Dr. Cheema added
that repetitive motion at work definitely contributed to appellant’s cervical degenerative disc
disease, but may not have caused it. He emphasized that overuse of the right arm and constant
turning or twisting of the neck caused appellant’s C5-6 disc bulge with osteophytes, producing
“foraminal stenosis impinging the right C6 nerve root which produces the radiculopathy.”
By decision dated September 12, 2016, OWCP considered the merits of appellant’s
claim, but denied modification as Dr. Cheema’s February 23, 2016 report did not cite objective
medical findings supporting his opinion. It found that Dr. Cheema did not provide sufficient
medical rationale explaining how and why the accepted work factors would be sufficient to cause
the diagnosed C5-6 disc bulge with osteophytes.
LEGAL PRECEDENT
A claimant seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
3

Docket No. 15-0082 (issued March 9, 2015).

4

Supra note 2.

5

20 C.F.R. § 10.115(e),(f); see Jacquelyn L. Oliver, 48 ECAB 232 (1996). Causal relationship is a medical
question, which generally requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris,
48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between the diagnosed
condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345 (1989). Additionally, the physician’s opinion must be expressed
in terms of a reasonable degree of medical certainty, and must be supported by medical rationale, explaining the
nature of the relationship between the diagnosed condition and appellant’s specific employment factors. Id.

3

for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.6
Where there is medical evidence of a preexisting condition involving the same part of the
body as the claimed employment injury, the issue of causal relationship invariably requires
inquiry into whether there was employment-related aggravation, acceleration, or precipitation of
the underlying condition.7 Accordingly, the physician must provide a rationalized medical
opinion which differentiates between the effects of the work-related injury or disease and the
preexisting condition.8 Such evidence will permit the proper kind of acceptance, such as whether
the employment-related aggravation was temporary or permanent.9
ANALYSIS
Appellant alleged that he developed cervical radiculopathy causally related to accepted
factors of his federal employment. In support of his claim, he submitted medical evidence
including a February 23, 2016 report from Dr. Cheema, an attending Board-certified
anesthesiologist. OWCP denied the claim by decision issued September 12, 2016, finding that
Dr. Cheema’s report was insufficient to establish causal relationship.
Dr. Cheema opined that repetitive upper extremity and neck motion at work caused a
C5-6 disc bulge and foraminal stenosis impinging the right C6 nerve root, and contributed to
cervical degenerative disc disease. However, he did not explain the medical reasoning
supporting this conclusion. Dr. Cheema did not identify specific clinical findings, test results, or
imaging studies that supported a pathophysiological causal relationship between the implicated
work factors and cervical radiculopathy. Similarly, he opined that repetitive motion “most
likely” caused cervical stenosis because it was “beyond the normal aging process.” Dr. Cheema
did not explain the objective findings that demonstrated an acceleration of a disease process. In
the absence of such rationale, his opinion is insufficient to meet appellant’s burden of proof to
establish causal relationship.10 The probative value of Dr. Cheema’s opinion is further
diminished by its speculative tone, as he commented that work factors “most likely” caused
cervical stenosis.11 Therefore, OWCP’s September 12, 2016 decision denying the claim was
appropriate under the circumstances of the case.
On appeal counsel contends that Dr. Cheema’s February 23, 2016 report is sufficiently
accurate and well rationalized to meet appellant’s burden of proof, citing to the Board’s holding
6

Victor J. Woodhams, id.

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

8

Id.

9

Id.

10

Deborah L. Beatty, 54 ECAB 340 (2003).

11

D.D., 57 ECAB 734 (2006).

4

in James Mack.12 However, Dr. Cheema did not explain the pathophysiologic relationship
between repetitive upper extremity and neck motion and cervical radiculopathy. His opinion was
not well rationalized. Additionally, counsel notes the well-established principle that an appellant
is not required to provide evidence eliminating all doubt regarding causal relationship, only
evidence necessary to draw a rational, logical conclusion. He cites to the Board’s holdings in
Elizabeth Maypother,13 Kenneth J. Deerman,14 Robert P. Bourgeois,15 and Mary E. Balderston16
in support of this doctrine. As explained above, Dr. Cheema’s opinion was speculative and
conclusory in nature. It is not the type of positive, persuasive evidence needed to formulate a
rational conclusion.
Finally, counsel contends that Dr. Cheema’s opinion is uncontroverted in the record and
of sufficient quality to require additional development. He cites to Kimper Lee17 and the FECA
procedure manual18 in support of this argument. Counsel is correct that there is no medical
evidence of record contrary to Dr. Cheema’s opinion. However, the mere lack of controversion
does not obligate OWCP to develop a medical opinion. Rather, the medical evidence must be
sufficiently accurate, detailed, and rationalized to warrant additional development. As explained
above, Dr. Cheema’s February 23, 2016 report was speculative and insufficiently rationalized.
Therefore, OWCP properly denied the claim without additional development of his opinion.
CONCLUSION
The Board finds that appellant has not established that he sustained a cervical spine
condition in the performance of duty on or about December 6, 2012.

12

43 ECAB 321 (1991).

13

5 ECAB 604 (1953).

14

34 ECAB 641 (1983).

15

45 ECAB 745 (1994).

16

Docket No. 98-1396 (issued March 7, 2000).

17

45 ECAB 565 (1994).

18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.5 (January 2013).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 12, 2016 is affirmed.
Issued: March 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

